         Case 2:19-cv-01665-JDW Document 26 Filed 07/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SHIRLEY SHADUR,
                                               Case No. 2:19-cv-01665-JDW
        Plaintiff,

       v.

 TEVA PHARMACEUTICALS USA, INC.,

        Defendant.


                                         ORDER

      AND NOW, this 23rd day of July, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 16), for the reasons stated in the accompanying Memorandum, it is

ORDERED that the Motion is GRANTED IN PART and DENIED IN PART.

      It is FURTHER ORDERED that summary judgment is GRANTED as to Counts I-VI

and DENIED as to Count VII in the Amended Complaint (ECF No. 2).

                                                BY THE COURT:


                                                /s/ Joshua D. Wolson
                                                JOSHUA D. WOLSON, J.
